Citation Nr: 1308837	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  11-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran had a hearing before the Board in January 2013 and the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates currently diagnosed bilateral sensorineural hearing loss is related to military service.

2.  The preponderance of the evidence of record indicates currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for organic diseased of the nervous system, such as hearing loss, may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  The presumption is inapplicable here, however, because the Veteran's hearing loss was not diagnosed until decades after service.

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims his hearing loss and tinnitus are attributable to noise exposure in the military where he served in the Air Force routinely exposed to jet engines without hearing protection.  He further contends his post-service occupation, mainly in marketing, exposed him to minimal noise.

The Veteran's DD-214 confirms his MOS in the tech training squadron.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

Aside from a January 1955 separation examination, the Veteran's service treatment records are largely unavailable.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

Here, however, the Veteran indicated in various statements that he never sought medical treatment for hearing loss and tinnitus during his military service.  He does not believe anything would be in his service treatment records.  His January 1955 separation examination indicates ear trouble "in childhood," but with no current complaints.  The examination, however, does not contain any audiometric data.  Rather, the Veteran was merely administered a "spoken" and a "whisper" test on separation, and both tests were within normal limits bilaterally.  

After service, the claims folder does not contain any treatment records, but the Veteran does indicate he was given hearing aids by the VA.  He was afforded a VA examination in November 2010, over five decades after service, where the examiner diagnosed the Veteran with hearing loss and tinnitus.  The examiner noted the Veteran's in-service noise exposure, as well as post-service exposure working with heavy construction equipment at an oil company from 1988 to 1994.  The examiner further noted the Veteran's contention of tinnitus since the 1950s and hearing loss noticed in service, but progressively worsened through time.  The examiner found it not possible to render an opinion with regard to etiology without resorting to mere speculation.  Specifically, the examiner noted the lack of records and the fact that the Veteran's January 1955 separation examination merely contained whisper test results, which would not measure high frequency hearing loss.

"An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In this case, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  Namely, the examiner explained without the benefit of any audiogram through the years, it would be difficult to form an opinion with regard to etiology.  

Typically, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").

Here, however, the Veteran did submit an additional medical opinion from a private ENT, Dr. Evans.  In a June 2010 opinion, Dr. Evans noted the Veteran's complaints of hearing loss and tinnitus dating back to his military service.  Based on the examination and the Veteran's contentions, Dr. Evans opined the Veteran's hearing loss and tinnitus "most likely" relates back to his time in the military.

During his hearing before the Board in January 2013, the Veteran further clarified that he discussed with Dr. Evans both in-service and post-service noise exposure prior to the opinion being rendered.

The Veteran further testified that he noticed the ringing in his ears right away during his military service.  He indicated he was frequently around jet engines without hearing protection.  He candidly conceded the hearing loss was not that bad until years later, and could very well be related to just his old age, but he feels at least some hearing loss began in service.  

With regard to the Veteran's lay statements, the Board notes lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  The Board finds no reason to doubt the Veteran's credibility.

The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability and tinnitus; that he was exposed to acoustic trauma in service with no hearing protection; that, while exposed to noise while working for an oil company after service, the noise was nowhere near what he was exposed to during service; and there is at least one medical opinion in the claims folder that attributes the Veteran's current hearing loss and tinnitus symptoms to his military noise exposure.  

The preponderance of the evidence indicates the Veteran's current hearing loss and tinnitus were caused by in-service acoustic trauma in service and service connection is warranted. 


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


